 1   KAZEROUNI LAW GROUP, APC                     COOLEY LLP
     ABBAS KAZEROUNIAN (249203)                   MICHAEL G. RHODES (116127)
 2   ak@kazlg.com                                 (rhodesmg@cooley.com)
     MIKE KAZEROUNI (252835)                      JEFFREY M. GUTKIN (216083)
 3   mike@kazlg.com                               (jgutkin@cooley.com)
     245 Fisher Avenue, Suite D1                  KYLE C. WONG (224021)
 4   Costa Mesa, CA 92626                         (kwong@cooley.com)
     Telephone: (800) 400-6808                    101 California Street, 5th Floor
 5   Facsimile: (800) 520-5523                    San Francisco, CA 94111-5800
                                                  Telephone: (415) 693-2000
 6   KAZEROUNI LAW GROUP, APC                     Facsimile: (415) 693-2222
     JASON A. IBEY (284607)
 7   jason@kazlg.com                              Attorneys for Defendant
     321 N Mall Drive, Suite R108                 TESLA, INC.
 8   St. George, Utah 84790
     Telephone: (800) 400-6808                    Additional attorneys for Defendants are
 9   Facsimile: (800) 520-5523                    listed on signature page
                                                    .
10   Attorneys for Plaintiff
     WAYNE SKILES
11

12                                    UNITED STATES DISTRICT COURT

13                                   NORTHERN DISTRICT OF CALIFORNIA

14                                       SAN FRANCISCO DIVISION

15

16   WAYNE SKILES,                                    Case No. 3:17-cv-05434-WHO

17                      Plaintiff,                    STIPULATION TO CONTINUE HEARING
                                                      AND FOR BRIEFING SCHEDULE FOR
18          v.                                        DEFENDANTS TESLA, INC.’S AND
                                                      EXPERIAN INFORMATION SOLUTIONS,
19   TESLA, INC., EXPERIAN INFORMATION                INC.’S MOTIONS TO DISMISS
     SOLUTIONS, INC., and SALESFORCE                  PLAINTIFF’S FIRST AMENDED
20   VENTURES, LLC,                                   COMPLAINT AND [PROPOSED] ORDER

21                      Defendants.                   Judge:       Hon. William H. Orrick

22

23

24

25

26

27

28
                                                                             STIP. FOR BRIEFING SCHEDULE
                                                                                    AND [PROPOSED] ORDER
                                                                            CASE NO. 3:17-CV-05434-WHO
 1          Pursuant to Civil Local Rules 6-1(a) and (b), plaintiff Wayne Skiles (“Plaintiff”) and

 2   Defendants Tesla, Inc. (“Tesla”) and Experian Information Solutions, Inc. (“Experian”), by and

 3   through their respective counsel, hereby stipulate as follows:

 4          WHEREAS, Plaintiff filed his First Amended Complaint against Defendants in the Northern

 5   District of California on or about December 22, 2017 (Dkt. No. 61) (the “First Amended Complaint”);

 6          WHEREAS, Tesla filed a Motion to Compel Arbitration and to Stay Plaintiff’s First Amended

 7   Complaint, or, alternatively, to Dismiss Plaintiff’s First Amended Complaint on January 24, 2018

 8   (Dkt. No. 64);

 9          WHEREAS, Plaintiff filed an Opposition to Defendant Tesla, Inc.’s Motion to Compel

10   Arbitration and Dismiss or Stay Plaintiff’s First Amended Complaint on March 7, 2018 (Dkt. No. 70)

11   (the “Original Opposition”);

12          WHEREAS, Tesla submitted its Reply in Support of its Motion to Compel Arbitration and to

13   Stay Plaintiff’s First Amended Complaint, or, Alternatively, to Dismiss Plaintiff’s First Amended

14   Complaint on April 4, 2018 (Dkt. No. 73) (the “Original Reply”);

15          WHEREAS, the Court granted Tesla’s Motion to Compel and stayed the proceedings against

16   Defendants on May 16, 2018 (Dkt. No. 76);

17          WHEREAS, Plaintiff filed a Motion to Lift the Stay wherein it requested an opportunity for

18   the parties to submit new briefing on the motions to dismiss on October 7, 2019 (Dkt. No. 91);

19          WHEREAS, on November 6, 2019, the Court issued an Order (Dkt. No. 98) granting Plaintiffs’

20   Motion to Lift the Stay; requiring Experian to file a response to the First Amended Complaint within

21   twenty-one (21) days of the Order; permitting Plaintiff to file a revised opposition to Tesla’s Motion

22   to Dismiss (Dkt. No. 64) (the “Supplemental Opposition”) not to exceed ten (10) pages on the same

23   day its response to Experian’s motion is due; and permitting Tesla to file a reply in support of its

24   motion to dismiss (the “Supplemental Reply”) not to exceed ten (10) pages two weeks thereafter;

25          WHEREAS, Plaintiff and Tesla understand that the Supplemental Opposition and

26   Supplemental Reply are supplemental to and will be considered in conjunction with the Original

27   Opposition (Dkt. No. 70) and Original Reply (Dkt. No.73);

28          WHEREAS, Experian filed a Motion to Dismiss Plaintiff’s First Amended Complaint on
                                                                             STIP. FOR BRIEFING SCHEDULE
                                                      1.                            AND [PROPOSED] ORDER
                                                                             CASE NO. 3:17-CV-05434-WHO
 1   November 27, 2019 and noticed a hearing for that motion for January 15, 2020 (Dkt. No. 99);

 2          WHEREAS, Plaintiff’s opposition to Experian’s motion to dismiss and Supplemental

 3   Opposition to Tesla’s motion to dismiss are currently due December 11, 2019;

 4          WHEREAS, Experian’s reply in support of its motion to dismiss is currently due December

 5   18, 2019;

 6          WHEREAS Tesla’s Supplemental Reply in support of its motion to dismiss is currently due

 7   December 26, 2019;

 8          WHEREAS, the parties have agreed to a briefing and hearing schedule that will allow for a

 9   more complete and orderly presentation of the disputed issues and that will avoid holiday conflicts

10   created by the original schedule;

11          NOW THEREFORE, the parties hereby STIPULATE and AGREE as follows, through their

12   undersigned counsel:

13          1. Plaintiff opposition to Experian’s motion to dismiss and Supplemental Opposition to

14               Tesla’s motion to dismiss will be due on January 3, 2020;

15          2. Experian’s reply in support of its motion to dismiss and Tesla’s Supplemental Reply in

16               support of its motion to dismiss will be due on January 31, 2020;

17          3. The hearing on Defendants’ motions to dismiss will be continued to February 19, 2020 or

18               as soon thereafter as is convenient for the Court.

19

20   IT IS SO STIPULATED.

21

22

23

24

25

26

27

28
                                                                              STIP. FOR BRIEFING SCHEDULE
                                                       2.                            AND [PROPOSED] ORDER
                                                                              CASE NO. 3:17-CV-05434-WHO
 1
     Dated:   December 3, 2019   KAZEROUNI LAW GROUP, APC
 2

 3
                                 /s/ Jason Ibey
 4                               Jason Ibey
                                 Attorneys for Plaintiff
 5                               WAYNE SKILES
 6
     Dated:   December 3, 2019   COOLEY LLP
 7

 8
                                 /s/ Jeffrey M. Gutkin
 9                               Jeffrey M. Gutkin
                                 Attorneys for Defendant
10                               TESLA, INC.
11
     Dated:   December 3, 2019   JONES DAY
12

13
                                 /s/ John A. Vogt
14                               John A. Vogt
                                 Attorneys for Defendant
15                               EXPERIAN INFORMATION SOLUTIONS, INC.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           STIP. FOR BRIEFING SCHEDULE
                                   3.                             AND [PROPOSED] ORDER
                                                           CASE NO. 3:17-CV-05434-WHO
 1                                                 ORDER

 2            The Court, having considered the parties’ Stipulation to Continue Hearing and for Briefing

 3   Schedule for Defendants Tesla, Inc.’s and Experian Information Solution, Inc.’s Motions to Dismiss

 4   Plaintiff’s First Amended Complaint, hereby extends Plaintiff’s deadline to oppose Experian’s motion

 5   to dismiss and file his supplemental opposition to Tesla’s motion to dismiss to January 3, 2020;

 6   extends Experian’s deadline to reply in support of its motion to dismiss and Tesla’s deadline to file a

 7   supplemental reply in support of its motion to dismiss to January 31, 2020; orders that Plaintiff’s

 8   supplemental opposition and Tesla’s supplemental reply be considered in conjunction with the original

 9   opposition (Dkt. No. 70) and original reply (Dkt. No.73); and continues the hearing for Defendants’

10   motions to dismiss to February 19, 2020.

11            PURSUANT TO THE STIPULATION, IT IS SO ORDERED.

12
     Dated:          December 9, 2019
                    __________________
13

14

15                                                 The Honorable William H. Orrick
                                                   United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                              STIP. FOR BRIEFING SCHEDULE
                                                      4.                             AND [PROPOSED] ORDER
                                                                              CASE NO. 3:17-CV-05434-WHO
 1                           ATTESTATION OF CONCURRENCE IN FILING

 2           In accordance with N.D. Cal. L.R. 5-1(i)(3), I hereby attest that I have obtained the concurrence

 3   of all other signatories in the filing of this document.

 4

 5   Dated: December 3, 2019                                 COOLEY LLP

 6

 7                                                           /s/ Jeffrey M. Gutkin
                                                             Jeffrey M. Gutkin
 8

 9                                                           Attorneys for Defendant
                                                             TESLA, INC.
10

11
     155522395
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                 STIP. FOR BRIEFING SCHEDULE
                                                        5.                              AND [PROPOSED] ORDER
                                                                                 CASE NO. 3:17-CV-05434-WHO
